                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS


CHRISTY BAUGHMAN,

                                   Plaintiff,

v.                                                         Case No. 18-1217-JWB

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY and
WALTER BISHOP,

                                   Defendants.

                                 AMENDED SCHEDULING ORDER

        Plaintiff has filed an unopposed motion (ECF No. 34) to amend the scheduling order

(ECF No. 12) based on the recent addition of a new defendant, Walter Bishop. For good

cause shown, the motion is granted and the scheduling order is amended as follows:

                                EVENT                                    DATE

  Mediation completed                                    May 16, 2019

  Supplementation of initial disclosures                 40 days before the deadline for
                                                         completion of all discovery

  All discovery completed                                July 11, 2019

  Experts disclosed by defendant                         May 13, 2019

  Rebuttal experts disclosed                             June 10, 2019

  Physical and mental examinations                       May 1, 2019

  All other potentially dispositive motions (e.g., summary September 5, 2019
  judgment)

                                                 1
O:\ORDERS\18-1217-JWB-34.docx
  Motions challenging admissibility of expert testimony   September 5, 2019

  Proposed pretrial order due                             July 18, 2019

  Pretrial conference                                     August 2, 2019, at 1:00 p.m.



        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated February 20, 2019, at Kansas City, Kansas.


                                                     s/ James P. O=Hara
                                                    James P. O=Hara
                                                    U.S. Magistrate Judge




                                                2
O:\ORDERS\18-1217-JWB-34.docx
